Citation Nr: 0721159	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent evaluation, 
effective June 2003.  

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.

Thereafter, in an August 2006 Board decision, the veteran's 
PTSD was increased to 30 percent disabling, effective June 
2003.  The veteran was advised of the most recent grant of 
increased rating by an October 2006 letter.  

In August 2006, the Board also remanded the issue of 
entitlement to an evaluation in excess of 30 percent for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Columbia, South 
Carolina; hence, that RO now has jurisdiction over the claim 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by a 
social and occupational impairment that causes occasional 
decrease in overall functioning due to recurrent anxiety, 
panic attacks, intermittent self-isolation, intrusive 
thoughts, and occasional memory impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2006 letter sent to the veteran.  
In the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  The veteran 
was also informed of what information he was to provide to VA 
and which information and evidence VA would attempt to obtain 
on his behalf.  For example, VA informed him it had a duty to 
obtain records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  VA also told 
the veteran that he could obtain private records himself and 
submit them to VA.  Finally, the veteran was informed that he 
should submit any evidence in his possession that pertained 
to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the September 2006 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  His 
claim was subsequently readjuciated in a supplemental 
statement of the case in January 2007, and he was provided an 
additional 60 days to submit additional evidence or argument.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision from the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, despite the inadequate notice provided 
to the veteran on the disability evaluation and effective 
date elements of the service connection claim, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard, supra.  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an evaluation in excess 
of 30 percent, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered 
moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, the RO has obtained the veteran's 
service medical records and VA outpatient treatment records 
dated March 1994 to January 2005.  The Board notes that the 
veteran was requested in the September 2006 letter to submit 
any additional treatment records, and as of this date, the 
veteran has not submitted any additional medical records.  
The veteran was also provided a VA examination in connection 
with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim, and the Board is not 
aware of the existence of any additional relevant evidence 
which has not been obtained.  No further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d) see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision   

By way of procedural background, in a January 2004 rating 
decision, the RO granted service connection for PTSD, and 
assigned a 10 percent disability rating, effective June 2003.  
In an August 2006 decision, the Board increased the veteran's 
PTSD disability rating to 30 percent, and the RO implemented 
the Board's decision in an October 2006 rating decision.  The 
veteran asserts that he warrants an evaluation in excess of 
30 percent for his PTSD.

In October 2003, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he served in 
Vietnam for approximately thirteen months with the 7th 
Engineer Battalion.  While stationed in Vietnam, he 
experienced and witnessed people being killed while detecting 
and removing mines.  The veteran further added that he saw 
decaying bodies and has disturbing dreams about the smells 
associated with them.  After being discharged from service, 
the veteran informed the examiner that he worked as a highway 
patrolman for thirteen years following various jobs in 
construction, retail sales, public investigating, and 
security.  His last job in June 2003 involved retail sales.  
The veteran informed the examiner that he has been married 
three times and has four children.  He reported the death of 
one child, but explained that he has regular contact with his 
daughter and youngest son at least once a week.  In May 2002, 
the veteran was charged with driving under the influence 
(DUI), and required to participate in an alcohol 
rehabilitation program.  The veteran contends that he had 
disturbing dreams at least twice a week with suicidal and 
homicidal thoughts, but indicated that he has never tried to 
harm himself or others.  

Following a review of the claims file and mental status 
examination, the examiner noted that the veteran was neatly 
dressed, clean shaven, and walked with a normal gait.  
Psychomotor activity was found within normal range, and the 
veteran spoke at a normal rate with normal volume.  There 
were no loose thought associations, tangentiality, or 
circumstantiality.  His mood was noted as euthymic, and his 
affect was broad and flexible.  No hypervigilance was 
exhibited, and the veteran's thought processes were not over 
or under abundant.  The veteran was oriented to person, 
place, time, situation, and appeared to function well during 
the examination.  The examiner noted that the veteran thinks 
the cause of his problem is alcohol and stress related.  The 
veteran was diagnosed with alcohol dependence in recent 
remission, nicotine dependence, and PTSD.  He was assigned a 
Global Assessment of Functioning (GAF) score of 78.  

VA treatment notes dated March 1994 to January 2005 reflect 
complaints of depression, which were noted as being 
attributable to "life stressors," including marital 
discord, relocation, and economic issues.  An August 2002 VA 
outpatient treatment record indicates that the veteran was 
referred to the facility for an evaluation due to his 
increased drinking.  The assessment ruled out PTSD, and the 
veteran was assigned a GAF score of 65.  More recently, 
January 2005 depression and PTSD screenings yielded negative 
results.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for post-traumatic 
stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  GAF scores ranging between 81 and 
90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  GAF scores ranging between 71 and 80 
reflect that if symptoms are present they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF score from 61 through 70 reflects some mild symptoms 
(depressed mood, mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  See Carpenter v. Brown, 8 Vet. App. 
240, 242- 244 (1995).  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  The veteran is 
currently rated 30 percent disabled under the general rating 
formula for mental disorders.  A 30 percent disability 
evaluation is assigned under the general rating formula for 
mental disorders where the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term  
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective  relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of  
close relatives, own occupation, or own name.  Id.  

After carefully reviewing the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation higher than 30 percent is 
warranted for the veteran's service-connected PTSD.  The 
medical evidence, as previously stated, shows that the 
veteran's speech is not characterized by a circumstantial, 
circumlocutory, or stereotyped pattern.  The Board notes that 
the veteran complained of anxiety and experiencing episodes 
of panic attacks during the August 2005 hearing; however, 
anxiety and panic attacks are both symptoms contemplated in 
the currently assigned 30 percent disability rating.  

Similarly, there is no evidence that tends to show that the 
veteran has difficulty in understanding complex commands.  
For example, during the October 2003 VA examination, the 
veteran gave abstract interpretations to proverbs, accurately 
did serial subtractions of seven from one hundred and 
performed similarities.  The examiner also noted that the 
veteran was able to remember three words after five minutes 
without prompting, and was able to retain and recall greater 
than seven words forward and five words backward, which is 
noted as being within the normal range.  Furthermore, during 
the VA examination, the veteran demonstrated normal thought 
processes, judgment, and insight.

The evidence also shows that the veteran's PTSD does not 
cause disturbances in motivation so as to warrant a rating in 
excess of 30 percent.  During the August 2005 hearing, the 
veteran testified that he has had over 28 jobs since being 
discharged from service, and currently works as a full-time 
handyman, working approximately 40 hours per week.  He 
contends that his PTSD makes it more difficult for him to 
maintain his job and has great difficulty dealing with other 
people.  The Board concedes that the veteran has problems in 
establishing and maintaining work relationships because of 
his PTSD, but the preponderance of the evidence is against 
finding that his PTSD results in disturbances in the 
veteran's motivation and mood to a degree consistent with a 
higher disability rating.  In essence, while the veteran may 
have some intermittent periods of occupational impairment, as 
described in the 30 percent rating, it does not rise to the 
level of reduced reliability and productivity, as described 
in the 50 percent rating.  

Furthermore, review of the evidence reflects the veteran has 
a social impairment, as he does not have many friends and has 
consistently reported becoming angry around people.  However, 
as stated during the August 2005 hearing, the veteran 
periodically has contact with other veterans, and also stated 
during the October 2003 VA examination, that he has regular 
contact with his daughter and youngest son at least once per 
week.  Therefore, the Board finds that the veteran's social 
impairment more nearly approximates the social impairment 
contemplated in the criteria for a 30 percent evaluation.  
While the veteran appears to have some social impairment, the 
Board finds that it is not shown that he has difficulty in 
establishing and maintaining effective relationships so as to 
warrant a 50 percent rating.

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD is manifested by no more than slight 
social and occupational impairment.  This finding is 
supported by the most recently assigned GAF score of 78 as 
shown at the October 2003 VA examination.  The Board notes 
the veteran was assigned a GAF score of 65 as stated in an 
August 2002 VA outpatient treatment record.  While the score 
denotes mild PTSD symptoms or some difficulty in occupational 
or social impairment, the Board finds that the preponderance 
of the evidence, including the clinical findings associated 
with the reported GAF scores, shows the veteran's PTSD 
symptoms more nearly approximate only slight occupational or 
social impairment.  The Board notes the veteran does not more 
nearly exhibit the symptoms to warrant the next higher 
evaluation, and any worsening or increase in severity 
throughout the pendency of this appeal remains contemplated 
by the 30 percent rating now in effect.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App.  
436 (2002).  Nevertheless, the Board finds that the record 
does not show the veteran manifested symptoms that equal or 
more nearly approximate the criteria for a 50 percent 
evaluation.  It is noted that the veteran demonstrated 
suicidal ideation during the October 2003 VA examination, 
which is a symptom listed in the criteria for 70 percent and 
100 percent ratings, respectively.  However, the Board notes 
that this appears to have been only an isolated manifestation 
of such symptomatology, as the medical records is otherwise 
negative for any evidence of suicidal ideation.  See 
Francisco, 7 Vet. App. 55.   

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and that in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, there is no evidence that there have been 
changes in the veteran's medical status regarding the PTSD.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 30 percent rating currently 
assigned.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


